Citation Nr: 0429265	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-07 231	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include hyperopia.

2.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
March 1995.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 rating decision 
by the RO which denied service connection for hyperopia and 
denied a compensable rating for bilateral conjunctivitis.

The veteran had a Travel Board hearing before the undersigned 
Veterans Law Judge in September 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As it relates to the claim of service connection for an eye 
disorder, to include hyperopia, the record reveals a number 
of diagnoses of eye disorders.  A VA opinion is needed to 
determine whether any current eye disorder is related to 
service or the service-connected bilateral conjunctivitis.

During his September 2004 hearing, the veteran testified that 
his service-connected bilateral conjunctivitis had worsened.  
The veteran underwent a VA examination in September 2002, 
over two years ago.  For the purpose of determining the 
current severity of his service-connected bilateral 
conjunctivitis, the veteran should be scheduled for another 
VA examination.  

Also during this hearing, the veteran indicated his belief 
that his headaches were service connected.  Indeed, a July 
2003 letter, the RO referred to the veteran's service-
connected "[c]onjunctivitis, bilateral and headaches."  
This appears to be the only place in the record where the 
headaches are referred to as service connected.  On remand, 
the RO should clarify whether the veteran's headaches are 
service connected.  If so, the headaches should be rated as 
appropriate.  If not, it is clear that the veteran is raising 
the claim.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should ensure compliance with 
the duties to notify and assist pursuant 
to the Veterans Claims Assistance Act.

2.  The veteran should be afforded VA 
examination to determine the current 
severity of his service-connected 
conjunctivitis and the nature and 
etiology of any additional current eye 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The examiner should 
describe whether the veteran has active 
conjunctivitis with objective symptoms.  
The examiner should also be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
disability identified on examination was 
incurred during the veteran's active 
service or caused or worsened by his 
service-connected conjunctivitis.  

3.  The RO should determine whether the 
veteran's headaches are considered part 
of his service-connected disability and 
proceed accordingly.  

4.  Thereafter, the RO should again 
review the claim considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




